Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “with the control unit releasing the restriction if the temperature of the heating unit is not more than the second threshold value,” in combination with the other claim limitations.  Claims 2-13 and 15-18 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 14, the prior art of record does not disclose or suggest “with the restriction not being released until the temperature of the heating unit falls from the first threshold value to a second threshold value that is lower than the first threshold value, and with the restriction being released if the temperature of the heating unit is not more than a second threshold value,” in combination with the other claim limitations. 
RE Claim 19, the prior art of record does not disclose or suggest “a control unit configured to control the restricting unit so as to execute the restriction if the temperature of the heating unit exceeds a first threshold value, and release the restriction if the temperature of the heating unit is not more than a second threshold value that is lower than the first threshold value,” in combination with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852